Title: From Thomas Jefferson to Abraham Bradley, Jr., 17 May 1808
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


                  
                     Sir
                     
                     Monticello May 17. 08.
                  
                  I recieved last night your favor of the 11th. I think the present state of affairs admits the discontinuance of the express mail to Detroit, and therefore on account of it’s expence, advise it’s being put down.
                  Mr. Shoemaker’s rider did not get here till in the night last night, instead of being here by 9. or 10. aclock which (from Gordon’s) he might easily be, if he left that at day-break. but I presume I can get him to rectify that in future. I salute you with esteem & respect
                  
                     Th: Jefferson
                     
                  
               